

115 HRES 945 IH: Expressing the sense of the House of Representatives that high-performance buildings improve the quality of life for millions of individuals, produce a more resilient and sustainable world for current and future generations, reduce operating costs, and improve the productivity, comfort, and health of occupants, and expressing support for designating the week of June 11 through June 15, 2018, as “High-Performance Building Week”.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 945IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Welch (for himself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that high-performance buildings improve the
			 quality of life for millions of individuals, produce a more resilient and
			 sustainable world for current and future generations, reduce operating
			 costs, and improve the productivity, comfort, and health of occupants, and
			 expressing support for designating the week of June 11 through June 15,
			 2018, as High-Performance Building Week.
	
 Whereas the term high-performance building is defined in section 401 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061) as a building that integrates and optimizes on a life cycle basis all major high-performance attributes, including energy conservation, environment, safety, security, durability, accessibility, cost-benefit, productivity, sustainability, functionality, and operational considerations;
 Whereas, because individuals spend approximately 90 percent of their time indoors and buildings are the single largest consumer of energy and water in the United States, built environments have a vast impact on virtually all aspects of life and national security in the United States;
 Whereas the United States benefits technologically, economically, and environmentally from innovative technologies developed for use in high-performance buildings;
 Whereas research and programs that are supported by government entities and private industry, and relate to high-performance buildings benefit the United States and individuals in the United States; and
 Whereas investing in resilient and robust building systems protects individuals and businesses in the United States from the impacts of man-made disasters and natural disasters, such as hurricanes, snowstorms, tornadoes, wildland fires, floods, and earthquakes: Now, therefore, be it
		
	
 That the House of Representatives supports efforts to— (1)improve the performance of existing and future buildings through—
 (A)the adoption of best practices and voluntary consensus standards relating to commercial and residential buildings; and
 (B)participation by interested parties in— (i)Government programs, including those at the Office of Energy Efficiency and Renewable Energy of the Department of Energy;
 (ii)public-private partnerships; and (iii)private initiatives;
 (2)create awareness of the beneficial impacts that high-performance buildings have on communities, including reductions in operating costs, improvements in the health and productivity of occupants of high-performance buildings, and enhancements in community resiliency;
 (3)encourage interested parties to engage in dialogues on innovative policies and programs relating to the built environment that address needs relating to resiliency, workforce development, and energy and water efficiency;
 (4)incentivize investment in high-performance commercial and residential buildings because investment in high-performance buildings is in the best interests of the United States; and
 (5)invest in training and education for, and celebrate the work of, engineers, architects, builders, code officials, tradespeople, design professionals, laborers, and others in the construction industry who work to advance high-performance buildings.
			